DETAILED ACTION
	Claims 1-4 are currently pending in the instant application.  Claim 1 is rejected.  Claims 2-4 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s formal election without traverse of Group I and the species of compound 26d in the reply filed on 15 June 2021 is acknowledged.  Additionally, during a telephone conversation with Heather Kissling on 9 March 2021 a provisional election was made to prosecute the invention of Group I and the species of compound 26d. Claims 2-4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species now appears allowable. The examiner previously extended the search and examination to the compound: 

    PNG
    media_image1.png
    222
    327
    media_image1.png
    Greyscale

which is not allowable.

Response to Amendment and Arguments
Applicant's amendment and arguments filed 15 June 2021 have been fully considered and entered into the instant application.  
Applicant’s amendment to the abstract has overcome the objection to the specification.  Applicant’s amendment to claim 1 has overcome the 35 USC 112 rejection of claim 1.  As applicant has provided a translation of the foreign priority, the 35 USC 102 rejections are withdrawn. 
In regards to the 35 USC 103 rejection, Applicant’s argue that as explained in the instant application, it was determined that all existing EGFR-TKIs were ineffective for non-small cell lung cancer having C797S tertiary-resistant mutant EDFR.  Applicant’s argue that the instantly claimed compound demonstrate tyrosine kinase inhibitory activity against C797S resistant mutant EGFR and that a substituent at position 20 or 21 of the A-ring or nitrogen in the X can result in a C797S mutant resistant EDFR specific tyrosine kinase inhibitor.  Applicant points to example 3, table 6, compound 26d.  Applicant argues that the reference does not disclose or suggest an F ring as recited in instant claim 1 where R’3 is OH.  Applicant argues that prior art does not disclose compounds having specific tyrosine kinase inhibitory activity against C7975 mutant resistant EGFR.  These arguments are not persuasive.  The applied prior art reference compounds are disclosed as topoisomerase I inhibitors and as antiumoral agents, see page 17.  The motivation to prepare additional compounds similar to the prior art is found in the motivation to prepare additional topoisomerase I inhibitors as anti tumor agents.  There is no requirement that the motivation must be the same utility as applicants.  Applicant’s instant rejected claim is a product claim and not a method of use claim.  There is no requirement that the prior art 
1990) (in banc), cert. denied, 111 S. Ct. 1682 (1991). An obviousness rejection is proper under Dillon so long as the prior art suggests a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different reason from that discovered by applicant. As the Dillon opinion notes, the applicant then has the burden and opportunity to present relevant evidence to overcome the rejection.  While applicant refers to “all existing EDFR-TKIs” being ineffective for non-small cell lung cancer having C797S tertiary-resistant mutant EDFR, it is noted that page 3 of the specification, which has this statement refers to non-patent document 9 which is: 

    PNG
    media_image2.png
    103
    616
    media_image2.png
    Greyscale
, see applicants specification page 4.  The Ercan reference is discussing pyrimidine-based inhibitors, which does not cover the applied prior art reference as the prior art reference compound does not have a pyrimidine.  Additionally, see paragraph [0009] which states that the instant compounds are lamellarins.  Lamellarin N is a reversible inhibitor and expression of activity thereof does not depend on the formation of a covalent bond with Cys797, applicant’s page 5, which also states that therefore, lamellarin “was considered a hit compound for creating EDFR-TKI effective for C77S mutation.  The applied prior art reference compounds are also lamellarin analogs, see page 7 which states that lamellarins represent a new and promising series of topoisomerase I inhibitors and the correlation between the capacity of the drugs to 
    PNG
    media_image1.png
    222
    327
    media_image1.png
    Greyscale
which is the extended search.  There is no evidence provided to show unexpected results for the rejected compound compared to the closest applied prior art compound.  The applied prior art compound has a meta substituted OH group on the F ring.  The applied prior art reference has a substituent at position 20 or 21 of the A-ring and wherein X is nitrogen has not been searched/examined or rejected.  The 35 USC 103 rejection is therefore maintained.
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/014917.  WO 2004/014917 discloses compounds, such as compound N on page 3:

    PNG
    media_image3.png
    314
    870
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    61
    794
    media_image4.png
    Greyscale

.  The prior art reference also discloses compounds of the formula III, page 7:

    PNG
    media_image5.png
    342
    464
    media_image5.png
    Greyscale
wherein R6 can be OR’ and R’ can be substituted or unsubstitued C1-C18 alkyl.  Page 9 provides preferred embodiments of formula IV:

    PNG
    media_image6.png
    363
    505
    media_image6.png
    Greyscale
wherein R6 can be preferably an alkoxy.  Additioanally, any of the groups with a protectable hydroxyl may be in protected form with suitable protecting groups, such as alkyl, page 10.  Page 15 provides that it is preferred that at least one of R1-R and R2’-R6’ are not H, OH, OCH3, SO3Na, most preferably at least two are not, and at least one of these substituents has at least 2 carbon atoms.
The difference between the prior art and the instant claims is one of homology.  However, coupled with the information provided in the prior art, to those skilled in chemical art, one homologue is not such an advance over adjacent member of series as requires invention because chemists knowing properties of one member of series would in general know what to expect in adjacent members.  In re Henze, 85 USPQ 261 (1950).  The instant claimed compounds would have been obvious because one skilled in the art would have been motivated to prepare homologs of the compounds taught in the reference with the expectation of obtaining compounds which could be used as antitumor agents (page 7 of the specification)  Therefore, the instant claimed compounds would have been suggested to one skilled in the art.  .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					14 September 2021		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600